Citation Nr: 0713732	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  06-24 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an earlier effective date than November 26, 
2002, for service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from September 1984 to 
January 1987.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Milwaukee, 
Wisconsin (hereinafter RO).  

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in April 2007.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).
 

FINDINGS OF FACT

1.  Service connection for post-traumatic stress disorder 
(PTSD) was denied by a Board decision dated September 30, 
2002.   

2.  A formal or an informal claim to reopen the claim for 
service connection for PTSD was not filed prior to November 
26, 2002.  


CONCLUSIONS OF LAW

1.  The September 30, 2002, Board decision denying service 
connection for PTSD is final.  38 C.F.R. § 20.1100 (2006).  

2.  The criteria for an effective date earlier than November 
26, 2002, for a grant of service connection for PTSD are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claim on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, in an August 2001 letter, the RO provided the 
veteran with notice as to the evidence required to warrant 
entitlement to service connection for PTSD.  While this 
letter did not specifically inform the veteran of the 
evidence necessary to warrant entitlement to an earlier 
effective date for the grant of service connection for PTSD 
granted by the RO in an April 2005 rating decision, the Board 
finds that the veteran has not been prejudiced.  VA is not 
required to provide notice of the information and evidence 
necessary to substantiate claims in the case of "downstream" 
issues, i.e., issues related to the claim but arising after 
the beginning of the claims process, if appropriate notice 
was furnished prior to the initial decision.  See VAOPGCPREC 
8-03; 69 Fed. Reg. 25180 (2004).  Moreover, "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated - 
it has been proven, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006); see also Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).  The 
veteran was ultimately provided with notice as to the 
information and evidence necessary to warrant entitlement to 
an earlier effective date by letter dated in February 2007.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim). 

As for the duty to assist, the veteran's service medical 
records have been obtained, along with VA medical records.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Service connection for PTSD was denied by a Board decision 
dated September 30, 2002.  This decision is final.  
38 C.F.R. § 20.1100.  The United States Court of Appeals for 
the Federal Circuit has specifically held that the Board may 
not consider the merits of a previously and finally 
disallowed claim unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

It is not disputed that the veteran requested the reopening 
of her claim for service connection for PTSD in a statement 
that was received on November 26, 2002.  The RO reopened and 
granted her claim for service connection for PTSD in an April 
2005 rating decision that found that the medical evidence, 
none of which was of record at the time of the September 2002 
Board decision, demonstrated that there was a reasonable 
doubt as to whether the veteran had PTSD as a result of 
service.  This reasonable doubt was resolved in the veteran's 
favor, and service connection was granted for PTSD effective 
from November 26, 2002, the date of receipt of the claim to 
reopen.  The veteran has expressed disagreement with this 
effective date, and argues that service connection for PTSD 
should have been made effective from the date of her original 
claim for service connection for this disability filed in 
March 1995.  

The effective date of an award based on a claim re-opened 
after final disallowance, as in this case, "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based a claim re-opened after final 
disallowance "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400 (emphasis added).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a) (West 2002); see also 38 C.F.R. § 3.151(a) (2006); 
Mitscher v. West, 13 Vet. App. 123, 127 (1999).  A "claim" 
is defined in the VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006).  An informal claim is 
any communication or action indicating an intent to apply for 
one or more VA benefits.  38 C.F.R. § 3.155(a) (2006).  VA 
must look to all communications from a claimant that may be 
interpreted as claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  

Since the grant of service connection in this case was based 
on a reopened claim due to new and material evidence, the 
effective date is either the date when the reopened claim was 
received, November 26, 2002, or the date when entitlement 
arose, whichever is later.  As noted earlier, it is not 
disputed that the veteran requested the reopening of her 
claim for service connection for PTSD on November 26, 2002.  
In this case, the record shows that the veteran did not 
submit an informal claim for service connection for PTSD 
after the final September 2002 Board decision and prior to 
November 26, 2002, as no communication was filed between 
these dates indicating the veteran's intent to re-open the 
issue of entitlement to service connection for PTSD.  As 
noted above, an informal claim must identify the benefit 
sought.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) 
(noting that VA "is not required to anticipate a claim for a 
particular benefit where no intention to raise it was 
expressed," citing Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995), for the proposition that VA is not required to do a 
"prognostication" or "conjure up" issues that were not 
raised by the appellant, but to review issues reasonably 
raised by the substantive appeal).  A claimant has to let it 
be known that service connection is being sought for a 
particular disability before it can be concluded that any 
statement to that effect is considered an informal claim.

Having determined that the veteran's claim to reopen was 
submitted on November 26, 2002, a finding as to when 
entitlement to this benefit arose is unnecessary insofar as, 
per the applicable regulation, an effective date earlier than 
November 26, 2002, would not be warranted.  As indicated 
earlier, the effective date in cases where service connection 
has been granted after the claim has been reopened shall be 
the date of the filing of the claim or the date when 
entitlement arose, whichever is later.

In short, the record shows that the Board denied the 
veteran's claim for service connection for PTSD in a 
September 2002 decision, that the veteran's formal request to 
reopen her claim was received on November 26, 2002, and that 
an informal claim for this particular benefit was never filed 
after the September 2002 Board decision and prior to November 
26, 2002.  In view of this finding, the Board concludes that 
there is no legal entitlement to an effective date earlier 
than November 26, 2002, for a grant of service connection 
PTSD.

While the Board has considered the possibility of resolving 
any reasonable doubt in favor of the veteran, the Board finds 
that a clear preponderance of the evidence is against the 
veteran's claim.  The benefit-of-doubt rule does not apply 
when the Board finds that a preponderance of the evidence is 
against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001)

ORDER

An effective date earlier than November 26, 2002, for a grant 
of service connection for PTSD is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


